— Order, Supreme Court, New York County (Herman Cahn, J.), entered on or about November 4, 1988, which, inter alia, granted plaintiff’s motion for partial summary judgment on its second and third causes of action, and further granted plaintiff’s motion for a protective order, unanimously modified, on the law, with the consent of the parties, to the extent of denying the protective order as to requested items 1 through 6 and 11, and otherwise affirmed, without costs.
In this action to recover moneys in legal fees billed to defendants, based upon the theories of brfeach of contract and quantum meruit, upon consideration of the point raised, and upon the consent of the parties at oral argument, we determine that the protective order issued by the IAS court was overbroad. Accordingly, we modify the order appealed from, to the extent of narrowing the protective order to exclude from its scope items 1 through 6 and 11, and otherwise affirm. Concur — Kupferman, J. P., Sullivan, Carro and Asch, JJ.